DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-12 and the species quaternary amine
 in the replies filed on 12/30/2021 and 4/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or Species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 12/30/2021 and 4/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 claims a polyacrylate polymer composition comprising a first component and a second component, making it seem as though A) and B) are separate compounds in the composition.  Later in claim 1 it is specified that the polyacrylate polymer composition has an average molecular weight of from about 20,000, which would mean that A) and B) are monomer units used to produce the polyacrylate polymer, or repeating units present within the polymer.  The inconsistent and contradictory language makes claim 1 indefinite.
Claim 1 is also indefinite because it is not specified whether it is a weight average, number average or other type of average molecular weight.  Moreover, the claim does not specify if the acid value is calculated as a theoretical value from the starting products, or is determined experimentally by titration.  
Furthermore, the use the limitation “about” throughout the claims is indefinite because the instant specification provides no indication as to the metes and bounds of the word “about”.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The first component in claim 1 is a single compound without any indicated repeating units.  It is indefinite how a single compound can possess the claimed molecular weight of claim 7.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuo et al. (2015/0133584).
Regarding claims 1, 3, 4, 6 and 8:  Kuo et al. teach a polyacrylate polymer produced from polyoxyethylene methyl ether methacrylate (Mw 2,000), methacrylic acid, and acrylic acid with a Mw of 44,000 and an (A) first component/(B) second component molar ratio of 1.5 [Examples; Table 1].    The polymer of Kuo et al. is for the treatment of clay-bearing aggregates [0001].
Since the monomers and production method are the same as claimed, and disclosed in instant polymer C6 it will possess the claimed acid value since C6 has an acid value of 40.1 KOH/g.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 2: Kuo et al. teach the claimed third component [Claims 1-2].
Regarding claim 5:  Kuo et al. teach an (A) first component/(B) second component molar ratio of 1.2 [Table 1].    
Regarding claim 9:  H is selected from the options for M in the first component of claim 1 [Examples].

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hampel et al. (2011/0160351).
Regarding claims 1, 3, 6-8:  Hampel et al. teach a polyacrylate produced from polyacrylic acid with a Mw of 5000 g/mol and a second component that is the same as claimed, which possesses the claimed Mw and an acid content of 1.845 to 2.711 mmol/gram polymer [Examples; Table 2].  The polyacrylate of Hampel et al. is capable of functioning in the claimed capacity.  
Regarding claims 4-5:  Hampel et al. teach the claimed molar ratios [Examples; Table 2].
Regarding claim 9:  H is selected from the options for M in the first component of claim 1 [Examples].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (2011/0160351) as applied to claim 1 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an n-alkyl acrylamide from the short, finite list of additional compounds (c) in Hampel et al. [0105].


Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widmer et al. (EP 1061089).
Regarding claims 1, 3, 6-8:  Widmer et al. teach a polyacrylate polymer produced from polyacrylic acid with a Mw of 4,000 and a compound that is the same as the second structure with an acid number of 45 mg KOH/g [0010; Example E5].  The polyacrylate polymer of Widmer et al. is capable of functioning in the claimed capacity.  
Widmer et al. teach that the polyacrylic acid used in the reaction has a number average molecular weight of from 500 to 20,000 [Claim 1], which would produce a molecular weight in the final polymer that overlaps the claimed range.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 4-5:  Widmer et al. teach a molar ratio that overlaps the claimed ranges [0010; Examples].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 9:  H is selected from the options for M in the first component of claim 1 [Examples].




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763